Erie Ins. Exch. v J.M. Pereira & Sons, Inc. (2017 NY Slip Op 06857)





Erie Ins. Exch. v J.M. Pereira & Sons, Inc.


2017 NY Slip Op 06857


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, AND LINDLEY, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (206/17) CA 16-00324.

[*1]ERIE INSURANCE EXCHANGE, PLAINTIFF-APPELLANT, 
vJ.M. PEREIRA & SONS, INC., RPC, INC., ALSO KNOWN AS RUBBER POLYMER CORPORATION, RICARDO VEGA AND ROBERT MARCHESE, AS ADMINISTRATOR OF THE ESTATES OF ANTONIO TAPIA, DECEASED, AND GILBERTO VEGA-SANCHEZ, DECEASED, DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument denied. Motion for leave to appeal to the Court of Appeals granted.